Motion to dismiss so much of defendants’ cross appeal as is taken from that portion of the Appellate Division order which modified the Supreme Court judgment to declare article 9 of the corporate by-laws ineffective and affirmed the judgment insofar as it imposed costs and disbursements, denied. On the court’s own motion, plaintiffs’ appeal taken pursuant to CPLR 5601 (subd [d]) dismissed, without costs, upon the ground that the Appellate Division order, entered July 13, 1978, sought to be brought up for review, does not “necessarily affect” the final judgment as required by CPLR 5601 (subd [d]).